Citation Nr: 0937553	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-39 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for service-connected status-post laparotomy, liver 
damage with drainage.

2.  Entitlement to service connection for third degree burns, 
bilateral eyes.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to April 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran indicated on his November 2006 VA Form 9 that he 
wished to testify at a Board hearing.  In February 2007 
correspondence, he withdrew this hearing request.   

The issue of entitlement to service connection for third 
degree burns, bilateral eyes is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected status-post laparotomy, liver 
damage with drainage is manifested by easy fatigability, 
abdominal pain, nausea, vomiting, and loss of appetite with 
objective residual scars and diffuse abdominal tenderness.  
There is no x-ray evidence of obstruction.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for the Veteran's service-connected status-post laparotomy, 
liver damage with drainage have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.114, DC 7311-7301 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his 
service-connected status-post laparotomy, liver damage with 
drainage is more disabling than currently evaluated.  The 
Veteran also asserts that third degree burns, bilateral eyes 
are related to his service with the United States Navy from 
July 1973 to April 1976. 

Factual Background

The Veteran's service treatment records show that in November 
1974 he was seen for right abdominal pain.  The Veteran 
underwent surgery and he was diagnosed with hematoma as well 
as laceration of the right lobe of the liver.  Immediately 
upon separation from military service he filed a claim for 
service connection.  By rating decision dated in December 
1976, the RO granted service connection and assigned a 10 
percent disability rating for status-post laparotomy, liver 
drainage, with residuals, effective April 25, 1976, the day 
after the Veteran's discharge from military service.  The 
Veteran appealed this initial rating and in a March 1979 
decision the Board continued the 10 percent rating initially 
assigned.        

In March 2004, the Veteran filed a claim for increase.  In 
the August 2004 rating decision on appeal, the RO increased 
the disability rating to 30 percent, effective March 26, 
2004, the date of the claim for increase.  In that same 
decision, the RO granted service connection and assigned 
separate ratings for scars of the mid-line abdomen and right 
lower quadrant.  

Evidence relevant to the current level of severity of the 
Veteran's service-connected condition includes VA examination 
reports dated in April 2004 and July 2008. 

During the April 2004 VA examination, the Veteran reported 
falling on a bag full of sharp objects in 1973 resulting in 
the hematoma and subsequent surgery.  Since service, the 
Veteran has had severe pain in the abdomen around the 
surgical scar and around the navel.  He has vomited a few 
times, but he has never been diagnosed as having any 
obstruction by any tests of by any evaluations.  He has 
normal bowel movements and eats two meals per day.  Every 
time he eats, he experiences pain.  At the time that he was 
injured, he weighed 180 pounds.  He now weighs about 155 
pounds.  He is a real estate agent and is able to do his job 
but cannot do any kind of physical activity due to pain.  

Physical examination of the abdomen revealed three scars.  
The examiner could feel no metal objects in the wound.  The 
abdomen was soft, except around the wound, which had 
tenderness.  The liver was palpable.  Bowel sounds were 
present and, at the time of the examination, were fairly 
normal.  The Veteran did not have any inguinal hernias.  The 
Veteran had no melena or malnutrition.  There was no wasting 
and the liver size was normal.  He had pain down inside his 
abdominal cavity when he ate.  He did not have pain upon 
examination.  The examiner noted that the Veteran did not 
give symptoms of any "@@@."  

The diagnosis was ruptured liver from fall with operative 
exploration for appendicitis.  It was not appendicitis but 
liver trauma, liver repaired, wound healed, but the Veteran 
did have a wound abscess which was drained and packed and 
slowly healed.  At the time of the examination the examiner 
noted that it had healed.  There was tenderness in two areas 
scars and no keloid formation and the lower abdominal scar 
was well healed with no pain.  The examiner noted that X-ray 
of the abdomen was within normal limits.

The examiner further commented that the Veteran had had 
intra-abdominal abscess, which drained through his abdominal 
wound, giving the impression that it was a wound abscess; 
however, it was a subhepatic abscess by description.  It 
drained and took a long time to heal.  The examiner noted 
that scar tissue in the abdomen develops extremely heavily 
due to pus and blood.  Particularly, blood can cause a lot of 
scarring and from the Veteran's symptoms, he had intermittent 
partial intestinal obstruction, which has never been studied.  
He had scar tissue surrounding his stomach and duodenum, so 
that when he eats, he has pain in those two areas and the 
examiner opined that the Veteran's complaints were not 
untypical as a person who has had an abdominal peritonitis or 
abscess and scar tissue adhesions formed.  

During the July 2008 VA examination the Veteran reported 
being diagnosed with a laceration to the liver after falling 
on-board ship.  He underwent emergent laparotomy but two days 
later developed a fulminant infection.  The incision site was 
debrided and a drain site placed to allow secondary healing.  
This condition has existed for 35 years.  The condition 
affects general body health by causing pain at every meal.  
The condition does not affect body weight.  The liver 
condition causes easy fatigability, nausea and vomiting, and 
loss of appetite.  The liver condition does not cause 
gastrointestinal disturbances, jaundice, and arthralgia.  
Specifically, the symptoms occur about 20 to 45 minutes after 
each meal.  He reported abdominal pain located at the upper 
abdomen.  It occurs frequently.  The abdominal pain is 
described as a pulling pain.  There is no association with 
abdominal distension.  The symptoms from the liver condition 
occur daily and are debilitating.  The Veteran stated that 
his liver condition does not cause incapacitation.  He has 
never vomited blood.  He has not passed any black tarry 
stools.  He does not require any abdominal tapping for his 
liver condition.  The liver condition has not caused a coma 
or periods of confusion; no history of liver transplant.  At 
the time of the examination the Veteran was receiving the 
following treatment for the condition:  exploratory 
laparotomy for liver laceration for three months but the 
response has been minimal, his condition is the same.  There 
have been no side effects.  All symptoms are responsive to 
therapy or treatment.  Continuous treatment is not needed to 
control this condition.  There were no side effects to 
treatment.  He did not have a history of hepatitis.  He did 
not drink alcohol regularly as noted.  He had an abdominal 
ultrasound to evaluate the scarring from laparotomy and 
subsequent debridement about two years earlier at the VA 
Medical Center in San Diego, California.  The Veteran 
reported that he did not experience any functional impairment 
from this condition.

Physical examination of the abdomen revealed tenderness to 
palpation.  There were no findings of liver enlargement, 
distension of the superficial veins, striae on the abdominal 
wall, an ostomy, ascites, splenomegaly and aortic aneurysm.  
These findings were noted diffusely over the abdomen.  The 
examiner also noted that the condition did not cause 
generalized muscle weakness or muscle wasting.  

Diagnostic testing revealed CBC results and liver function 
tests within normal limits.  

The diagnosis was status post laparotomy liver drainage of 
hematoma with residual scars.  The reasons were as follows:  
subjectively easy fatigability, abdominal pain, nausea, 
vomiting, and loss of appetite with objective residual scars 
and diffuse abdominal tenderness.  The examiner also noted 
that the effect of the condition on the Veteran's usual 
occupation was moderate.  The effect of the condition on the 
Veteran's daily activity was minimal.

The Veteran was scheduled for an additional VA examination in 
March 2009, however the Veteran requested that this 
examination be cancelled, stating that "VA has everything 
they need for his appeal."  

Also of record are VA treatment records dated through August 
2004 which show the Veteran's history of hematoma but 
primarily reflect treatment for the Veteran's migraine 
headaches, right knee disorder, and PIP (proximal 
interphalangeal joint) dislocation injury.  

Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  A request for an 
increased rating is to be reviewed in light of the entire 
relevant medical history.  See generally 38 C.F.R. § 4.1; 
Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

The Veteran's disability is currently assigned a 30 percent 
rating under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7311-
7301.  Under DC7311 residuals of injury to the liver are to 
be rated under specific residuals, such as adhesions of the 
peritoneum (DC 7301), cirrhosis of the liver (DC 7312), or 
chronic liver disease without cirrhosis (DC 7345).

Under DC 7301, pertaining to adhesions of the peritoneum, a 
noncompensable rating is assigned when there are mild 
adhesions of the peritoneum.  A 10 percent disability rating 
is assigned when there are moderate adhesions of the 
peritoneum which cause pulling pain on attempting work or 
aggravated movements of the body, or occasional episodes of 
colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension.  A 30 percent rating is 
assigned when there are moderately-severe adhesions of the 
peritoneum which cause partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  A 50 percent rating is assigned 
when there is severe impairment from definite partial 
obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage.  Ratings for 
adhesions are considered when there is history of operative 
or other traumatic or infectious (intraabdominal) process, 
and at least two of the following:  disturbance of motility, 
actual partial obstruction, reflux disturbances, presence of 
pain.  

Analysis

Given the above evidence of record, the Board finds that a 
disability rating greater than 30 percent is not warranted 
for the Veteran's service-connected status-post laparotomy, 
liver damage with drainage.  While the Veteran underwent an 
operation with drainage, a 50 percent disability rating under 
DC 7301 requires severe impairment from definite partial 
obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following that operation. 


There is no evidence of definite partial obstruction shown by 
x-ray, with frequent and prolonged episodes of severe colic 
distension, nausea or vomiting.  The April 2004 VA 
examination report shows severe pain in the abdomen, and some 
vomiting, but notes that the Veteran has never been diagnosed 
as having any obstruction by any tests of by any evaluations.  
He had normal bowel movements and ate two meals per day.  X-
ray of the abdomen was within normal limits.  The July 2008 
VA examination report shows easy fatigability, abdominal 
pain, nausea, vomiting, and loss of appetite with objective 
residual scars and diffuse abdominal tenderness.  There is no 
evidence of obstruction.  

While another examination would have been helpful in rating 
this disability, the Board notes that the RO attempted to 
obtain another examination in April 2009, however, the 
Veteran failed to report.    

The Board also finds that no higher evaluations can be 
assigned pursuant to any other potentially applicable 
diagnostic codes.  Because there are specific diagnostic 
codes to evaluate abdominal adhesions, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).  Specifically, 
the Veteran has not demonstrated cirrhosis of the liver or 
chronic liver disease without cirrhosis, as such DCs 7312 and 
7345 are not for application.    

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the service-connected status post laparotomy, 
post liver damage with drainage is adequate and referral is 
not required.  In fact, the April 2004 VA examination 
included the examiner's comment that the Veteran's disability 
picture was "not untypical."  See Thun v. Peake, 22 Vet. 
App. 111 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, the United States Court of 
Appeals for Veterans Claims (Court) has previously held that 
VA must, at a minimum, notify a claimant that, (1) to 
substantiate an increased-rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  This holding has 
recently been vacated by the United States Court of Appeals 
for the Federal Circuit in Vazquez-Flores v. Shinseki, No. 
08-7150 (Fed. Cir. Sep. 4, 2009).  .  

Nevertheless, substantially complete notice was sent in April 
2004, March 2006, June 2008, and March 2009 letters and the 
claim was readjudicated in a June 2009 supplemental statement 
of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

A disability rating greater than 30 percent for service-
connected status-post laparotomy, liver damage with drainage 
is denied.  


REMAND

The Veteran's service treatment records show that in June 
1974 he suffered thermal burns, both eyes, due to sun lamp 
exposure.  A subsequent eye examination dated in April 1975 
also shows an ocular history of 3rd degree burns.  In the 
Veteran's April 1976 "Report of Medical History" he 
responded "yes" when questioned as to whether he 
experienced "eye trouble."  Current VA treatment records 
dated through August 2004 show treatment for the Veteran's 
service-connected migraine disorder along with some 
complaints regarding vision.  Specifically, an August 2004 
treatment note shows "+phonophobia/photophobia."  

As service treatment records show an in-service injury to the 
Veteran's eyes and current VA treatment records show some 
complaints regarding vision, on remand he should be afforded 
an appropriate VA examination to resolve this matter.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any demonstrated bilateral eye disorder.  
All indicated testing in this regard 
should be performed and the claims folder 
should be made available to the examiner 
for review.  

Based on the examination and review of 
the record, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that any 
demonstrated bilateral eye disorder is 
the result of the June 1974 thermal burns 
to the eyes reported in the Veteran's 
service treatment records or any other 
incident of military service, to include 
a service-connected disability.  Complete 
rationale for all opinions expressed must 
be provided. 

2.  After completion of the above, review 
the expanded record and determine if the 
claim can be granted. If the claim 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


